Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 02, 2015

The Court of Appeals hereby passes the following order:

A15A1385. JGD PROPERTIES, LLC. v. FRANK ZARCONE.

      On September 10, 2014, the trial court denied JGD Properties, LLC’s motion
for summary judgment. JGD Properties filed a motion for reconsideration, and the
trial court denied that motion on November 13, 2014. JGD Properties then filed a
notice of appeal from both court orders on December 2, 2014. We lack jurisdiction.
      First, the denial of a motion for reconsideration is not directly appealable and
does not extend the time for appealing the underlying judgment. See Bell v. Cohran,
244 Ga. App. 510, 511 (536 SE2d 187) (2000). Further, an order denying a motion
for summary judgment is an interlocutory order, not a final judgment. Sharpe’s
Appliance Store, Inc. v. Anderson, 161 Ga. App. 112 (289 SE2d 312) (1982).
Therefore, to appeal such an order, a party must comply with the interlocutory appeal
procedure of OCGA § 5-6-34 (b). For these reasons, this appeal is DISMISSED for
lack of jurisdiction.



                                       Court of Appeals of the State of Georgia
                                                                            04/02/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.